DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: paragraph 01 on page 1 needs to be updated to reflect the status of each copending application.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 11 each recite “record, based on an approximate breathing rate of a user, an exertion level of the user while exercising”.  There is no disclosure as approximate breathing rate of a user is recorded.  Further, in order for a breathing rate to be recorded, the breathing rate must either be known and otherwise entered into the system for recording or it must be sensed via breathing rate sensors and entered into the system.  Neither scenario is disclosed or discussed within the specification.  The specification does disclose that the device can prompt the user to exercise at specific exertion levels (known to the user) in order to approximate breathing rate based on exertion however the claim language above is not specific enough to be directed towards this scenario.   When examining the Wand’s factors the breadth of the claims is significant and includes that the breathing rate is known and entered into the system or the breathing rate is sensed, these scenarios are not discussed within the specification and are not enabled.  The nature of the invention, at the time of the invention, is complex breathing rate is generally sensed via sensors and then analyzed via a processor in order to determine the exact breathing rate.  The state of the prior art and level of skill of one of ordinary skill is also high in this art, however the lack of disclosure as to how this claim language is addressed would result in undue experimentation.   The level of predictability in the art is relatively high using the appropriate sensors, however sensors for breathing rate are not disclosed.  There are no working examples directed towards this claim language.  Finally the quantity of experimentation needed to  integrate how the approximate breathing rate is recorded is high, as discussed above.  
The remainder of the claims are also rejected in that they depend from previously rejected claims.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,682,065. Although the claims at issue are not identical, they are not patentably distinct from each other. 
16/869,240
10,682,065
Common subject matter
1, 6 and 11
1, 11
An athletic watch with a processor, display and sensor connected to the processor and a non-transitory computer readable medium.   Using berating rate based on exertion level, determining heart rate zones based on exertion level, processing sensor data to determine heart rate zones and displaying heart rate limits.  A speaker wirelessly connected to the processor and a countdown timer which is audible to the user. 
2 and 12
2 and 12
Sensor data comprises beats per minute. 
3
3
A GPS sensor wirelessly connected to the processor to detect motion of the user.
4
4
The sensor is a heart rate sensor.
5
5
Blood pressure sensor wirelessly connected to the processor. 
7
7
An Accelerometer physically connected to the processor to detect motion of the watch.
8
8
The non-transitory computer memory comprises instructions to enter a power save state if the accelerometer senses no movement. 
9
9
Wireless transmitter and receiver connected to the processor. 

10
Instructions to receive via a wireless transmitter and receiver wireless heart rate data from a sensor. 
13
13
Heart rate sensor connected via a wire to the processor. 
14
14
An accelerometer connected to the processor to detect movement. 
15
15
Power save state if the accelerometer is idle. 
16
16
Display connected to the processor. 
17
17
GPS sensor connected to the processor or motion. 
18
18
Blood pressure sensor connected to the processor. 
19
19
Pedometer sensor connected to the processor. 
20
20
Accelerometer connected to the processor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792